Case 1:20-cv-00651-GLS-DJS Document 65 Filed 10/09/20 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

 

for the
Northern District of New York
REV. STEVEN SOOS, REV. NICHOLAS STAMOS,
JEANETTE LIGRESTI, et al. ).
Plaintiff
Vv. ) Civil Action No. 1:20-cv-00651-GLS-DJS

ANDREW M. CUOMO, et al. ) .
)
)

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Richard Carranza

Chancellor

New York City Department of Education
52 Chambers Street

New York, New York, 10007

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Christopher A. Ferrara, Esq.

148-29 Cross Island Parkway

Whitestone, New York, 11357

Special Counsel to the
Thomas More Society

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
 

Case 1:20-cv-00651-GLS-DJS Document 65 Filed 10/09/20 Page 2 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-cv-00651-GLS-DJS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

1 I personally served the summons on the individual at (place)

 

on (date) 3 or

 

[ I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

O Iserved the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; Or
ol returned the summons unexecuted because ; or
C1 Other (pecify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
